                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-225-FDW-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER
                                          )
JOHNNY MONROE WELLS, JR.,                 )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Leave To File

Under Seal” (Document No. 43) filed January 7, 2020. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Motion to Continue Sentencing contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Leave To File Under

Seal” (Document No. 43) is GRANTED, and the “Joint Motion To Continue Sentencing”

(Document No. 44) be sealed until further Order of this Court.


                                        Signed: January 8, 2020
